              IN THE UNITED ST ATES DISTRICT COURT
                 EASTERN DISTRICT OF ARKANSAS
                        EASTERN DIVISION

AMERICAN CONTRACTORS
INDEMNITY COMPANY                                             PLAINTIFF

v.                         No. 2:18-cv-37-DPM

MURDOCK ENTERPRISES, INC.;
REGINALD K. MURDOCK, agent
of Murdock Enterprises, Inc.; and
WILLIE MAE MURDOCK                                      DEFENDANTS

                              JUDGMENT
        1. American Contractors Indemnity Company shall have
judgment against Murdock Enterprises, Inc., Reginald Murdock, and
Willie Mae Murdock, jointly and severally, for $334,770.63. This total
includes the underlying debt of $231,976.49, attorneys' fees and costs of
$8,351.11, and $94,443.03 for prejudgment interest at 10.00% from 22
June 2015 until 17 July 2019. This Judgment shall bear post-judgment
interest at 1.97% per annum until paid in full.
        2.   Murdock   Enterprises,   Inc.   must   provide    American
Contractors Indemnity Company with access to its books and records,
as provided in the parties' agreements, until this Judgment is paid in
full.
      D.P. Marshall {r.
      United States District Judge




-2-
